Citation Nr: 0123161	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Appeals (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Board observes that the veteran initiated an appeal of a 
March 1996 rating decision denying entitlement to service 
connection for jungle rot and entitlement to nonservice-
connected benefits, and these issues were addressed in a July 
1996 Statement of the Case.  However, the veteran has not 
since responded in regard to the issue of entitlement to 
service connection for jungle rot and was granted nonservice-
connected pension benefits in a September 2000 rating 
decision.  As such, the Board does not have jurisdiction over 
these issues.

Also, the Board notes that, in a September 2001 Brief on 
Appeal, the veteran's representative claimed entitlement to 
service connection for diabetes mellitus and its residuals on 
the basis of herbicide exposure to service, in view of recent 
regulatory changes.  This matter has not been addressed by 
the RO to date and is therefore referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
psychiatric disorder, to include PTSD, was denied in a March 
1996 rating decision; the veteran was informed of this denial 
in April 1996 but did respond within one year of such 
notification.

2.  Evidence received since the unfavorable March 1996 rating 
decision is new, in the sense that such evidence was not 
previously of record; also, this evidence bears directly and 
substantially on the questions of whether the veteran's 
current PTSD diagnosis is based on an in-service stressor and 
whether another current psychiatric disorder is causally 
related to service.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection 
for a psychiatric disorder, to include PTSD, is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  Evidence received since the unfavorable March 1996 rating 
decision is new and material, and the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board observes that the veteran's initial 
claim for service connection for a psychiatric disorder, to 
include PTSD, was denied in a November 1985 Board decision, 
and this denial was continued on the basis of the absence of 
new and material evidence in a March 1996 rating decision.  
The veteran was informed of this rating decision in April 
1996 but did not respond within one year thereafter.  This 
rating decision is therefore deemed "final" under 38 
U.S.C.A. § 7105(c) (West 1991).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2000); see also 38 C.F.R. §§ 20.302, 20.1103 (2000).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In this case, the Board observes that newly received evidence 
includes an October 1999 VA examination report.  This 
examination report reflects the veteran's report of in-
service stressors and contains diagnoses including bipolar 
disorder and PTSD.  In view of this diagnosis and the 
additional stressor information from the veteran, which 
supplements information from a February 1996 VA examination 
report, the Board finds that this new evidence presents a 
more complete picture of the origin of his claimed disability 
and meets the low threshold under Hodge and 38 C.F.R. § 3.156 
(2000) to be considered "new" and "material."  As such, it 
is the determination of the Board that the veteran's claim 
for service connection for a psychiatric disorder, to include 
PTSD, should be reopened, with a determination as to the 
merits of the claim pending further development.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD, is reopened; to that extent only, 
the veteran's appeal is granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In this case, the Board observes that the veteran's October 
1999 VA examination does not address the question of whether 
a current psychiatric disorder (exclusive of PTSD) is 
causally related to service.  An opinion as to this matter 
would be helpful, as the veteran's service medical records 
confirm psychiatric treatment, including for anxiety.  As to 
PTSD, the Board observes that, during his February 1996 and 
October 1999 VA psychiatric examinations, the veteran 
reported several in-service stressors, including mortar 
attacks, the death of an American soldier at the hands of 
military police, land mine explosions, a shrapnel injury to 
the right wrist, and an accidental shooting of a soldier by 
another soldier.  The veteran has not been shown to have 
received any combat-related military citations, and further 
efforts should be made to verify, if possible, his claimed 
stressors before the determination of whether service 
connection for PTSD is warranted can be made.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide detailed 
information as to the names, dates, 
places, and units involved regarding his 
claimed in-service stressors.  The 
veteran should be reminded that specific 
information is needed for stressor 
development to be accomplished.

2.  Then, the RO should contact the 
United States Armed Services Center for 
Research of Unit Records (Unit Records 
Center) so as to determine whether any of 
the veteran's claimed stressors can be 
verified.  A list of the veteran's 
claimed stressors, along with a copy of 
his available service records 
(specifically to include his DD Form 
214), should be provided to the Unit 
Records Center.  Upon receipt of a 
response from the Unit Records Center, 
the RO should supplement the claims file 
with a report of whether the any of the 
veteran's claimed stressors have, in 
fact, been verified.

3.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
determine the etiology, nature, and 
extent of his current psychiatric 
disorder(s).  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
that the examiner deems necessary should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis for each 
psychiatric disorder shown upon 
examination.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder is  
related to the veteran's period of active 
service.  A complete rationale should be 
given for all opinions.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

